Collins, J.
The wheat in controversy was raised upon a farm the title of which was and for several years had been in plaintiff. This farm had formerly belonged to her husband, who had mortgaged it in two parcels for nearly its full value, and had allowed the mortgages to be foreclosed. With á little pecuniary assistance from a son, and with the aid of a person who procured an assignment of the foreclosure sale certificates, and also a loan upon the land for plaintiff, she was enabled to secure the fee title, and thereafter she carried on the place in her own name. There was really no evidence on the trial which would tend to establish the defendants’ claim that the transfer of the land, and the conveyances through which it was accomplished, were made with intent to defraud the husband’s creditors. But, had this been shown, that would not, of *116itself, have avoided plaintiff’s title to the crops raised by her on the farm, years after the fraudulent transaction. Sanders v. Chandler, 26 Minn. 273, (3 N. W. Rep. 351;) Hossfeldt v. Dill, 28 Minn. 469, (10 N. W. Rep. 781;) Hartman v. Weiland, 36 Minn. 223, (30 N. W. Rep. 815;) Erickson v. Paterson, 47 Minn. 525, (50 N. W. Rep. 699.)
The testimony now under consideration conclusively established that the plaintiff, with the aid of two sons, one aged twenty-four, the age of the other not appearing, cultivated the farm, and raised the wheat in question. The defendants made no attempt to controvert this except by inference, and the court was right when directing a verdict for plaintiff. There was no significance in the alleged “admission” of the plaintiff, when questioned by the agent of the defendant corporation, as to her motive in securing the title to the farm in herself.
Order affirmed.-.
(Opinion published 52 N. W. Rep. 1096.)